EXHIBIT 99.1 B Communications Reports Financial Results for the Second Quarter of 2013 - 3rd consecutive quarter of significant net income, totaling NIS 34M($9M)- Ramat Gan, Israel – August 5, 2013 – B Communications Ltd. (NASDAQ Global Market and TASE: BCOM) today reported its financial results for the second quarter ended June 30, 2013. Bezeq’s Results: For the second quarter of 2013, the Bezeq Group reported revenues of NIS 2.4 billion ($ 650 million) and operating profit of NIS 744 million ($ 206 million). Bezeq’s EBITDA for the second quarter totaled NIS 1.1 billion ($ 296 million), representing an EBITDA margin of 46%. Net income for the period attributable to the shareholders of Bezeq totaled NIS 473 million ($ 131 million). Bezeq's cash flow from operating activities during the period totaled NIS 1.1 billion ($ 305 million). Cash Position: As of June 30, 2013,B Communications’ unconsolidated cash and cash equivalents totaled NIS 745 million ($ 206 million), its unconsolidated total debt was NIS 3.8 billion ($ 1.1 billion), and its net debt totaled NIS 3.1 billion ($ 857 million). B Communications’ Unconsolidated Balance Sheet Data* In millions Convenience translation into U.S. dollars (Note A) June 30, June 30, June 30, December 31, NIS US$ NIS NIS Short term liabilities Long term liabilities Total liabilities Cash and cash equivalents Total net debt * Does not include the balance sheet of Bezeq. Dividend from Bezeq: On May 13, 2013, B Communications received two dividend payments from Bezeq which together totaled NIS 421 million ($ 116 million). These dividend payments included a current dividend of NIS 266 million ($ 73 million), representing B Communications’ share of Bezeq’s net profit for the second half of 2012, and a special dividend of NIS 155 million ($ 43 million), representing B Communications’ share of the fifth installment of six special dividend payments declared by Bezeq and approved by its shareholders in 2011. B Communications’ Second Quarter Financial Results B Communications’ consolidated revenues for the second quarter of 2013 were NIS 2.4 billion ($ 650 million), a 9.4% decrease compared with NIS 2.6 billion reported in the second quarter of 2012. For both the current and the prior-year periods, B Communications’ consolidated revenues consisted entirely of Bezeq’s revenues. During the second quarter of 2013, B Communications recorded net amortization expenses related to its Bezeq purchase price allocation (“Bezeq PPA”) of NIS 157 million ($ 43 million) in its consolidated financial statements.From April 14, 2010, the date of the acquisition of its interest in Bezeq, until June 30, 2013, B Communications has amortized approximately 55% of the total Bezeq PPA. The Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. If, for any reason, B Communications finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to its audited financial reports, as well as to future financial statements. B Communications’ financial expenses, net: B Communications’ unconsolidated net financial expenses for the second quarter of 2013 totaled NIS 62 million ($ 17 million). These expenses consisted primarily of NIS 56 million ($ 15 million) of interest and CPI linkage expenses on the long-term loans incurred to finance the Bezeq acquisition and expenses of NIS 13 million ($ 4 million) related to its publicly-traded debentures. These expenses were offset in part by financial income of NIS 7 million ($ 2 million) generated by short term investments. Unconsolidated net financial expenses in the second quarter of 2013 decreased by 42.6% compared with the second quarter of 2012. The decrease is primarily attributable to lower interest and CPI linkage expenses due to the reduction in the amount of the outstanding bank debt that was incurred to purchase the Company’s controlling interest in Bezeq. In addition, lower inflation levels and floating interest rates in the second quarter of 2013 compared to the second quarter of 2012 contributed to the decrease in interest and CPI linkage expenses. B Communications’ net income attributable to shareholders for the second quarter of 2013 totaled NIS 34 million ($ 9 million), compared to a net loss of NIS 79 million in the second quarter of 2012. B Communications’ Unconsolidated Financial Results In millions Convenience translation into U.S. dollars (Note A) Three-month Three-month Three-month period ended period ended period ended Year ended June 30, June 30, June 30, December 31, NIS US$ NIS NIS Revenues - Financing expenses, net ) Other and income tax expenses (2
